Citation Nr: 0810751	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  03-25 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The Board previously remanded 
this case in June 2004, July 2005, and October 2006.  
Notably, the issue on appeal was initially certified to the 
Board as a claim to reopen a previously denied claim on the 
basis of new and material evidence, but the Board 
recharacterized the issue as a de novo service connection 
claim in the July 2005 remand in view of concerns about the 
procedural history of the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Preliminarily, the Board regrets that this case is being 
remanded for a fourth time.  That notwithstanding, the case 
presents substantial procedural concerns must be adequately 
addressed prior to a final Board action.  Indeed, in a 
February 2008 written brief presentation, the veteran's 
representative asserted that "this instant appeal is not yet 
ripe for appellate review" and "another remand is in 
order."

In the July 2005 remand, the Board noted that a June 2005 VA 
treatment record indicated diet-controlled diabetes, with an 
assessment that included diabetic neuropathy, and the veteran 
had submitted a claim for diabetic neuropathy in the same 
month.  In this regard, the Board observes that type II 
diabetes mellitus is among the diseases listed in 38 C.F.R. 
§ 3.309(e), for which service connection may be granted on a 
presumptive, herbicide-related basis.  The Board in its 
remand found the issue of service connection for diabetic 
neuropathy to be inextricably intertwined with the claim of 
service connection for peripheral neuropathy.  On remand, the 
RO was instructed to adjudicate the diabetic neuropathy claim 
as well.

Subsequently, in its October 2006 remand, the Board noted 
that the Appeals Management Center (AMC) in Washington, DC 
had not adequately complied with the instruction to 
adjudicate the claim of service connection for diabetic 
neuropathy.  The Board thus remanded again, instructing the 
RO to adjudicate the claim of service connection for diabetic 
neuropathy, to include as a result of in-service exposure to 
herbicide.  The Board further noted that, if deemed 
necessary, the RO should feel free to schedule a pertinent VA 
examination to determine the type or etiology of any current 
diabetes, to include whether any current diabetes is related 
to in-service exposure to herbicides.

Following the Board's remand, the AMC readjudicated the 
veteran's claim in an October 2007 Supplemental Statement of 
the Case, without affording him a VA examination.  The AMC 
continued the denial, noting "the medical evidence notes you 
have diabetic neuropathy" while at the same time stating 
that "you do not have a current diagnosis of diabetes 
mellitus type II."  Accordingly, service connection for 
peripheral neuropathy could not be established on a secondary 
basis as related to diabetes mellitus type II as related to 
exposure to herbicides.

The AMC's conclusion that the veteran has been found to have 
diabetic neuropathy but not type II diabetes mellitus is, at 
a minimum, problematic in view of the findings from the June 
2005 VA medical record indicating diabetes and the absence of 
a VA examination.  It thus becomes evident that a VA 
examination addressing the nature and etiology of any current 
type II diabetes mellitus and peripheral or diabetic 
neuropathy is "necessary" under 38 U.S.C.A. § 5103A(d) 
(West 2002).

Such an examination is particularly warranted because of 
seemingly contradictory medical findings regarding diabetes 
and diabetic neuropathy.  In terms of evidence received since 
the initial July 2005 Board remand, a VA treatment record 
from September 2005 contains a diagnosis of diabetic 
neuropathy, while a July 2007 VA treatment record indicates a 
"diabetic foot examination."  Another July 2007 VA 
treatment record, however, contains a notation that 
"[p]atient is not diabetic."  Similarly, the veteran denied 
a history of diabetes when providing his medical history 
during private neurological testing in August 2007.  
Moreover, a January 2007 private blood chemistry report 
indicates a blood glucose level of 96, noted to be within the 
normal range of 75 to 100.  These contradictions further 
underline the need for a VA examination addressing the 
question of a type II diabetes mellitus diagnosis.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of any current type II diabetes 
mellitus and neuropathy, claimed both as 
peripheral neuropathy and diabetic 
neuropathy.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

First, the examiner should, after any 
necessary tests and studies, state 
whether the veteran has a current 
diagnosis of type II diabetes mellitus.  
If the examiner answers this question in 
the negative, this determination should 
be discussed in the context of the June 
2005 VA treatment record indicating that 
the veteran is "diabetic."

If a diagnosis of type II diabetes 
mellitus is rendered, the examiner should 
then, again based on any necessary 
testing and studies, render an opinion as 
to whether the veteran has any neuropathy 
that is of diabetic origin.  If so, the 
examiner should describe which 
extremities are involved and the severity 
of such neuropathy.

Separately, and especially if a diagnosis 
of Type II diabetes mellitus is not 
substantiated on examination, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that any current 
neuropathy, if present, is etiologically 
related to the veteran's period of active 
service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claim of 
service connection for peripheral 
neuropathy should be readjudicated.  This 
readjudication must include consideration 
of service connection for type II 
diabetes mellitus and diabetic 
neuropathy.  If the determination of the 
peripheral neuropathy claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



